UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6636



MCDONALD WILLIAMS,

                                              Plaintiff - Appellant,
          versus


CHARLES HAWLEY; THOMAS BREEDLOVE,

                                           Defendants - Appellees,
          and


T. L. JACOBS,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-736-5F)


Submitted:   July 13, 2000                 Decided:    July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


McDonald Williams, Appellant Pro Se. James Carol Worthington, POE,
HOOF & REINHARDT, Durham, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     McDonald Williams appeals the district court’s order granting

in part and denying in part relief on his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint. He raised claims regarding the confiscation

of tennis shoes and money orders during a search.            The district

court denied relief on Williams’ claim regarding his tennis shoes.

Our review of the record reveals that the district court’s order

was correct as to this claim.     Accordingly, we affirm on this claim

on the reasoning of the district court.        See Williams v. Hawley,

No. CA-97-736-SF (E.D.N.C. May 11, 1998; May 30, 2000).

     Williams’ claim regarding his money orders was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).          The

magistrate judge recommended that partial relief be granted and

advised Williams that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.       Despite this warning, Wil-

liams failed to object to the magistrate judge’s recommendation.

     The   timely   filing   of   objections   to   a   magistrate’s   rec-

ommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.         See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).     Williams has waived appellate review as

to this money order claim by failing to file objections after


                                     2
receiving proper notice.   Accordingly, we affirm the judgment of

the district court as to this claim.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                3